DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 9/30/21.  Claims 1-39 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-19, 21-27, 30, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (US 2019/0199412) in view of PENG et al. (US 2019/0208448 hereinafter “Peng”).
Regarding claim 1, Koskela teaches a method comprising:
(TRP1) [paragraphs  105-106], an indication signal (beam change indication) for indicating to the UE a communication resource (new serving beam) for a second reference signal (specific reference signal) associated with a second base station (TRP2) (UE receives beam change indication for indicating a new serving beam which belongs to TRP2, or a different beam group, and is identified by an associated reference signal) [paragraphs 97-98, 105-106, 127, 146];
in response to the indication signal, communicating, by the UE with the second base station, a data transmission or a control signal transmission using a respective data channel or control channel, the data channel or control channel associated with the communication resource for the second reference signal (UE communicates with TRP2 after serving beam change) [paragraph 146; Figure 6, item 610].
Koskela does not explicitly teach wherein the communication resource for the second reference signal is comprised in a higher-layer configuration from the first base station to the UE, and the higher-layer configuration further comprises a communication resource for a first reference signal associated with the first base station.  In an analogous prior art reference, Peng teaches a communication resource  for a second reference signal (measurement target beam)  is comprised in a higher-layer configuration (information regarding measurement target beams) from a first base station (DU/TRP connected to terminal device) to a UE (terminal device), and the higher-layer configuration further comprises a communication resource for a first reference signal associated with the first base station (beam with which the terminal device is connected) (information regarding target measurement beam is comprised in information regarding measurement target beams which is notified by DU/TRP connected to terminal device, and further comprises beam with which the terminal device is connected) [paragraphs 31-33].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koskela to allow the communication resource for the 
Regarding claim 2, Peng teaches the method of claim 1, further comprising:
receiving, by the UE, the higher-layer configuration from the first base station (terminal device receives information regarding measurement target beams from DU/TRP it is connected to) [paragraph 31].
Regarding claim 4, Koskela teaches the method of claim 1, wherein the indication signal comprises a Medium Access Control - Control Element (MAC-CE) (MAC CE) indication of the communication resource for the second reference signal [paragraph 112].  
Regarding claim 5, Koskela teaches the method of claim 1, wherein the indication signal comprises a 2Appl. No. 16/827,923Response to Office Action dated 07/08/2021Downlink Control Information (DCI) indication (single bit indication in DCI message) of the communication resource for the second reference signal [paragraph 111].
Regarding claim 6, Koskela teaches the method of claim 1, wherein the indication signal comprises a Radio Resource Control (RRC) indication (RRC message) of the communication resource for the second reference signal [paragraph 146].
Regarding claim 7, Koskela teaches the method of claim 1, further comprising either or both of:
performing, by the UE, channel measurements for a channel used for communicating a data transmission or a control signal transmission with the first base station and communicating, by the UE to the first base station, an indication of the channel measurements; and 
performing, by the UE, channel measurements for the data channel or control channel and communicating, by the UE to the second base station, an indication of the channel measurements for 
Regarding claim 8, Peng teaches the method of claim 1, wherein the higher-layer configuration further comprises a communication resource for beam failure recovery (measurement target beams may be used for recovery) [paragraphs 31-33].
Claims 9, 17, and 18 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Claims 10 and 19 recite similar subject matter as claim 2 and are therefore rejected on the same basis.
Claims 12 and 21 recite similar subject matter as claim 4 and are therefore rejected on the same basis.
Claims 13 and 22 recite similar subject matter as claim 5 and are therefore rejected on the same basis.
Claims 14 and 23 recite similar subject matter as claim 6 and are therefore rejected on the same basis.
Claims 15 and 24-25 recite similar subject matter as claim 7 and are therefore rejected on the same basis.
Claims 16 and 26 recite similar subject matter as claim 8 and are therefore rejected on the same basis.
Regarding claim 27, Koskela teaches the method of claim 1, wherein the indication signal comprises a beam switching command (beam change indication), the method further comprising:
switching, by the UE, from a first beam provided by the first base station to a second beam provided by the second base station in response to the indication signal (UE switches beam provided by TRP1 to beam provided by TRP2) [paragraphs 105-106, 146, 127].

performing beam switching in accordance with the beam indication (beam switch indication comprises beam to change to) [paragraphs 146, 127].
Regarding claim 34, Koskela teaches the method of claim 1, wherein a resource configuration at the UE for the communication resource for the second reference signal and the communication resource for the first reference signal is separate from cell configurations at the UE for7Appl. No. 16/827,923 Response to Office Action dated 07/08/2021the first base station and the second base station (candidate set of beams does not contain “cell configurations”) [paragraphs 108-110].
Regarding claim 35, Koskela teaches the method of claim 1, wherein beam management resource definitions at the UE for the communication resource for the second reference signal and the communication resource for the first reference signal are external to cell configurations at the UE for the first base station and the second base station (candidate set of beams does not contain “cell configurations”) [paragraphs 108-110].

Claims 3, 11, 20, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (US 2019/0199412) in view of PENG et al. (US 2019/0208448 hereinafter “Peng”), as applied to claims 1, 9, and 18, and further in view of LEVITSKY et al. (US 2020/0145983 hereinafter “Levitsky” which claims benefit to Provisional application No. 62/755,210 which discloses all relied upon citations).
Regarding claim 3, the combination of Koskela and Peng does not explicitly teach that the indication signal comprises Quasi-Colocation (QCL) information.  In an analogous prior art reference, Levitsky teaches an indication signal (indication to switch beams) comprises Quasi-Colocation (QCL) information (QCL configuration change) [paragraph 77].  Therefore it would have been obvious to one 
Claims 11 and 20 recite similar subject matter as claim 3 and are therefore rejected on the same basis.
Regarding claim 28, the combination of Koskela and Peng does not explicitly teach wherein the indication signal comprises a TCI State update message that references the communication resource for the second reference signal.  Levitsky further teaches an indication signal (indication to switch beams) comprises a TCI State update message (TCI state change/TCI signaling per allocation) that references the communication resource for the second reference signal (target beam of switch) [paragraph 77].  Therefore it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Koskela and Peng to allow the indication signal to comprises a TCI State update message that references the communication resource for the second reference signal, as taught by Levitsky, in order to change the TCI state when required.
Regarding claim 29, Levitsky teaches the method of claim 1, wherein the indication signal (indication to switch beams) comprises a TCI State Activation message (TCI state change/TCI signaling per allocation) (indication to switch beams comprises TCI state change/TCI signaling per allocation which “activates” a new state) [paragraph 77], the method further comprising:
performing beam switching, by the UE, to switch from a first beam provided by the first base station to a second beam provided by the second base station in response to the indication signal (UE performs switch of current beam with new beam in response to indication to switch beams) [paragraph 77]. 

Allowable Subject Matter
Claims 31-33 and 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 and 34-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647